DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 12 August 2022. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim(s) 2-14 is/are withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 2 and 14 under 35 U.S.C. 112(b) is/are withdrawn after consideration of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1-5 and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 6, fifth paragraph, of the submitted Reply: The cited art fails to disclose the following feature(s) of claim 1: a plurality of printed planar layers wherein at least one of the printed planar layers comprises a planar continuous fiber layer. Specifically, Nonaka places a helical winding in a three-dimensional mold and then fills the mold with metal. Thus, Nonaka fails to disclose printed planar layers. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. 

(B)	The rejection of dependent claim(s) of claim 1 is/are likewise withdrawn due to the amendments of claim 1 and argument(s) set forth above. 


Regarding the rejection of claim(s) 1-5 and 9-11 under 35 U.S.C. 102(a)(2) as being anticipated by Holzer, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7 of the submitted Reply: The cited art fails to disclose the following feature(s) of claim 1: a plurality of printed planar layers wherein at least one of the printed planar layers comprises a planar continuous fiber layer. Specifically, the material layers 16, 18, and 20 are not planar. Rather, they each include a fixing element at their radial inner portion that extends upward/downward. 
In reply, the Office respectfully considers this argument persuasive. Therefore, the rejection(s) is/are withdrawn. 

(B)	The rejection of dependent claim(s) of claim 1 is/are likewise withdrawn due to the amendments of claim 1 and argument(s) set forth above. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
(A) At line 4: “planer.” It is suggested to amend to ---planar---. Appropriate correction is required.

Claim(s) 15 is/are objected to because of the following informalities:  
(A) At line 3: “root blade tip.” It is suggested to amend to ---rotor blade tip---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(A)	Regarding Claim(s) 2:
Claim(s) 2 recite(s) each rotor blade comprises “a printed polymer matrix layer and a printed continuous fibre layer fused to the printed polymer matrix layer.” Thus, claim(s) 2 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the rotor blades of claim 2 have an additional printed polymer matrix layer and printed continuous fibre layer fused to the printed polymer matrix layer comprising a continuous fibre such that there are at least two continuous fibers (i.e. from claim 1 and claim 2) extending from rotor blade to hub portion, or that one of the claimed plurality of printed planar layers with planar continuous fibre layer comprising a continuous fibre recited in claim 1 is being further limited to be a polymer matrix layer. The most relevant portion of the specification, found by the Office, at paragraph 0025 discloses the matrix may be a polymer matrix or a metallic matrix. However, claim 2 remains unclear as to whether the plurality of layers recited in claim 1 are each polymer matrix layers or if an additional polymer matrix layer is provided such that there are at least two continuous fiber extending from rotor blade portion to portion of hub. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claim(s) 1 and 15 are allowed.

Claim(s) 2-14 depend from claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745